Filed 6/1/15 Cal. Clean Energy Committee v. City of Pasadena CA2/7

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


CALIFORNIA CLEAN ENERGY                                              B254889 and B255994
COMMITTEE,
                                                                     (Los Angeles County
         Plaintiff and Appellant,                                    Super. Ct. No. BS142693)

         v.

CITY OF PASADENA,

         Defendant and Respondent.


         APPEALS from a judgment and an order of the Superior Court of Los Angeles
County, Thomas I. McKnew Jr., Judge. Reversed.
         Law Office of Eugene Wilson and Eugene S. Wilson for Plaintiff and Appellant.
         Office of the City Attorney, Michele Beal Bagneris and Theresa E. Fuentes; Best
Best & Krieger, Michelle Ouellette, Charity Schiller and Jennifer J. Kunz for Defendant
and Respondent.


                                  ________________________________
                                    INTRODUCTION

       California Clean Energy Commission appeals from the denial of its petition for
writ of mandate. Clean Energy argued the City of Pasadena’s adoption of an
environmental impact report and approval of the Glenarm Power Plant Repowering
Project violated the California Environmental Quality Act. Clean Energy also appeals
from the trial court’s order granting in part and denying in part its motion to tax costs. In
light of the failure of the City to adequately address the water issues arising from the
project, we reverse.

                       FACTUAL AND PROCEDURAL SUMMARY

The Glenarm Power Plant Repowering Project

       The City of Pasadena’s power plant consists of two generating facilities bisected
by Metro Gold line tracks: the Glenarm Plant, where four natural gas fueled turbines are
located, and the Broadway Plant, which is the site of one active natural gas-fueled steam
turbine.1 With its Glenarm Power Plant Repowering Project (the Project), the City
sought to decommission the one remaining 50-year-old steam generating unit at the
Broadway Plant (B-3) and replace it with a combined-cycle natural gas-fueled turbine at
the Glenarm Plant (GT-5).2 B-3 and GT-5 are similar in size and have the same
generation capacity (71 MW), but GT-5 would be 70 percent more fuel-efficient than B-3
and would employ “state-of-the-art” “Best Available Control Technology (BACT)” to
reduce the emission of air pollutants—nitrogen oxide and carbon monoxide in particular.3


1      The power plant’s total generation capacity is 226 MW.

2      “Combined cycle” means a portion of the natural gas introduced into the new
turbine is converted to electricity by the gas turbine while the rest is used as heat to
generate steam which is then also used to produce electricity.

3      GT-5 would “considerably reduce[]”nitrogen oxide and carbon dioxide emissions
to 2 parts per million; B-3’s existing exhaust concentration for nitrogen oxide is 10 parts
per million and it does not have a carbon monoxide limitation.

                                              2
Replacing B-3 with GT-5 would reduce greenhouse gas (GHG) emissions by
approximately 20 percent on a per megawatt hour basis and would decrease natural gas
consumption. In addition to its greater fuel efficiency (7,603 British thermal units per
kilowatt hour for combined cycle generated electricity as compared to 10,414 British
thermal units per kilowatt hour for steam generated electricity yielding an efficiency
improvement of up to 37 percent based on the City’s equipment configuration), the
startup time for GT-5 would be 10 minutes as compared to 72 hours for B-3, further
reducing fuel consumption.
       The Project’s underlying purpose is “increased reliability of local power
generation,” and several Project objectives also support the goals, objectives and policies
set forth in the City’s General Plan, South Fair Oaks Specific Plan and energy Integrated
Resource Plan (IRP), “a blueprint for [the City of Pasadena Department of Water and
Power (PWP)] to provide customers with a balance between reliable electricity service,
consideration of environmental concerns, and competitive and stable rates, and reduced
dependence on coal power.” Project objectives include the “[m]aint[enance of] reliable
local generation needed to provide uninterrupted power within the City as a contingency
against dependence on a single electricity import connection to the City”;
“[m]aint[enance of] the City’s ability to generate power locally, as and when needed, to
make up for any shortfall due to import or distribution system constraints”;
“[i]mplement[ation of] the energy IRP approved by the City of Pasadena City Council
with input and feedback from the community” (replacement of B-3 with a more reliable
and efficient, local, natural gas-fueled, combined-cycle generating unit equipped with a
state-of-the-art air pollution system was one of the energy IRP recommendations
approved by the City Council); and “[p]rovi[sion] for mandated capacity (i.e., guarantee
of availability) to generate power when required by the California Independent System
Operator (CAISO) . . . .”




                                             3
Environmental Review and Project Approval
       The City prepared an Initial Study in September 2011 to assess the environmental
impacts of the Project. The City then prepared an environmental impact report (EIR) to
address the Project’s potential impacts, project alternatives, and available mitigation. The
EIR analyzed Project impacts based on the rated capacity for the new GT-5 of 8,760
hours per year, comparing it to B-3’s actual historic use of 2,000 hours per year. The EIR
concluded all impacts would be less than significant with mitigation, except impacts
relating to green house gas emissions and land use and planning. As to those potentially
significant and unavoidable impacts, the City weighed the Project’s benefits against
potential environmental harm and determined the “economic, technological and regional”
Project benefits outweighed these effects. The City adopted these and other findings,
certified the EIR and approved the Project on April 8, 2013.

Petition for Writ of Mandate
       On April 29, 2013, Clean Energy filed its petition for writ of mandate, challenging
the Project under CEQA. The trial court denied the petition.
       Clean Energy appeals.

                                      DISCUSSION
   I. Standard of Review.
   “The standard of review applicable to “challenges to the certification of an EIR”
(Association of Irritated Residents v. County of Madera (2003) 107 Cal.App.4th 1383,
1390 is “well-established: ‘If the substantive and procedural requirements of CEQA are
satisfied, a project may be approved even if it would create significant and unmitigable
impacts on the environment. [Citation.] “In reviewing an agency’s determination under
CEQA, a court must determine whether the agency prejudicially abused its discretion.
[Citation.] Abuse of discretion is established if the agency has not proceeded in a manner
required by law or if the determination is not supported by substantial evidence.”
[Citation.] Courts are “not to determine whether the EIR’s ultimate conclusions are
correct but only whether they are supported by substantial evidence in the record and

                                             4
whether the EIR is sufficient as an information document.” [Citation.] “‘The appellate
court reviews the administrative record independently; the trial court’s conclusions are
not binding on it.’” [Citation.]’ [Citation.]” (City of Long Beach v. Los Angeles Unified
School Dist. (2009) 176 Cal.App.4th 889, 897 (Long Beach).)
   “‘“‘The EIR must contain facts and analysis, not just the bare conclusions of the
agency.’ [Citation.] ‘An EIR must include detail sufficient to enable those who did not
participate in its preparation to understand and to consider meaningfully the issues raised
by the proposed project.’” [Citations.] “CEQA requires an EIR to reflect a good faith
effort at full disclosure; it does not mandate perfection, nor does it require an analysis to
be exhaustive.” [Citation.]’ [Citations.] ‘The question whether an EIR is sufficient as an
informative document depends on the lead agency’s . . . compliance with CEQA’s
requirements for the contents of an EIR: whether the EIR reflects a reasonable, good faith
effort to disclose and evaluate environmental impacts and to identify and describe
mitigation measures and alternatives; and whether the final EIR includes reasonable
responses to comments on the draft EIR raising significant environmental issues.
[Citations.]’ [Citations.] ‘Analysis of environmental effects . . . will be judged in light of
what was reasonably feasible.’ [Citation.]” (Long Beach, supra, 176 Cal.App.4th at
pp. 897–898.) (City of Maywood v. Los Angeles Unified School District (2012) 208
Cal.App.4th 362, 385-386.)
   “Substantial evidence’ is defined as ‘enough relevant information and reasonable
inferences from this information that a fair argument can be made to support a
conclusion, even though other conclusions might also be reached.’”’ ‘Substantial
evidence is not “[a]rgument, speculation, unsubstantiated opinion or narrative,
evidence which is clearly inaccurate or erroneous, or evidence of social or economic
impacts which do not contribute to, or are not caused by, physical impacts on the
environment. . . . Substantial evidence shall include facts, reasonable assumptions
predicated upon facts, and expert opinion supported by facts.”’ [Citations.]” (Long
Beach, supra, 176 Cal.App.4th at pp. 898-899.)



                                              5
    II. The Determination of Significant Impacts
       The Guidelines for the Implementation of CEQA (Cal. Code Regs., tit. 14,
§ 15000 et seq.; hereafter Guidelines), require an initial study to identify possible impacts
that are not potentially significant to eliminate them from discussion in the EIR and to
focus the scope of analysis. (Guidelines, § 15006, subd. (d) [public agencies should use
initial studies to identify significant environmental issues and to narrow the scope of
EIRs; § 15063, subds. (a), (c) [following preliminary review, the lead agency shall
conduct an initial study to determine if the project may have a significant impact on the
environment; an initial study will assist the preparation of an EIR, if one is required, “by
(A) Focusing the EIR on the effects determined to be significant, (B) Identifying the
effects determined not to be significant, (C) Explaining the reasons for determining that
potentially significant effects would not be significant”].)4
       Section 15063, subdivision (d)(3) of the Guidelines states that an initial study
“shall contain in brief form . . . An identification of environmental effects by use of a
checklist, matrix, or other method, provided that entries on a checklist or other form are
briefly explained to, indicate that there is some evidence to support the entries. . . .”
Furthermore, section 15128 provides: “An EIR shall contain a statement briefly
indicating the reasons that various possible significant effects of a project were
determined not to be significant and were therefore not discussed in detail in the EIR.
Such a statement may be contained in an attached copy of an initial study.”
       “The EIR shall focus on the significant effects on the environment. The
significant effects should be discussed with emphasis in proportion to their severity and
probability of occurrence. Effects dismissed in an Initial Study as clearly insignificant


4       Section 15063, subdivision (f) of the Guidelines states: “Sample forms for an
applicant’s project description and a review form for use by the lead agency are contained
in Appendices G and H. When used together, these forms would meet the requirements
for an initial study, provided that the entries on the checklist are briefly explained
pursuant to subdivision (d)(3). These forms are only suggested, and public agencies are
free to devise their own format for an initial study. A previously prepared EIR may also
be used as the initial study for a later project.”

                                               6
and unlikely to occur need not be discussed further in the EIR unless the Lead Agency
subsequently receives information inconsistent with the finding in the Initial Study. A
copy of the Initial Study may be attached to the EIR to provide the basis for limiting the
impacts discussed.” (Guidelines, § 15143.) “The decision as to whether a project may
have one or more significant effects shall be based on substantial evidence in the record
of the lead agency.” (Guidelines, § 15064 subd. (f).)

       III. Energy Impacts
       In this case, the City concluded there would be no significant energy impacts from
the Project. The EIR explained that the Project would generate electricity in a more
efficient manner by: comparing the efficiency of the old generator to the new one,
specifying that continued use of B-3 would result in far greater amounts of greenhouse
gas emissions; detailing that GT-5 would burn 40 percent less natural gas than B-3;
explaining why the Project would not, in and of itself, substantially increase demand for,
or cause a significant reduction in natural resources; and directly tying the Project to the
City’s compliance with the 33 percent Renewable Portfolio Standard mandated by
Executive Order S-21-09 and the state mandate to increase the City’s share of its energy
portfolio deriving from renewable sources.
       “Once the agency has determined that a particular effect will not be
significant . . . , the EIR need not address that effect in detail. Instead, the EIR need only
‘contain a statement briefly indicating the reasons for determining that various effects on
the environment are not significant and consequently have not been discussed in detail in
the environmental impact report.” (Protect the Historic Amador Waterways v. Amador
Water Agency (2004) 116 Cal.App.4th 1099, 1109.) The City concluded that, apart from
water, there would be no other potentially significant impacts on energy conservation,
and this determination is supported by substantial evidence.
       Clean Energy argues that the City failed to address the fact the Project will waste
“valuable thermal energy” because operation of GT-5 will generate and release heat.
According to Clean Energy, its evidence of the existence and use by other cities of a


                                              7
combined heat and power system demonstrates that wasting this thermal energy is a
potentially significant impact. In so doing, however, Clean Energy improperly conflates
several portions of the analysis. (See, e.g. Lotus v. Department. of Transportation (2014)
223 Cal.App.4th 645, 656-658 [finding error where EIR compressed evaluation of
impacts and mitigation issues].)
        In preparing the EIR, the project proponent must first determine whether there are
potentially significant impacts, here on energy, and, if there are, address alternatives that
would reduce the impacts or measures that would mitigate them. (See, e.g. California
Clean Energy Committee v. City of Woodland (2014) 225 Cal.App.4th 173, 206-209.)
The proponent must include a detailed statement of mitigation measures designed to
reduce “wasteful, inefficient or unnecessary consumption of energy” (Guidelines,
Appendix F.) Here, Clean Energy starts from the position that the failure to consider the
use of a combined heat and power system is a significant impact. We conclude, however,
that it would be more appropriately considered as a mitigation measure. Such a measure
would only be considered if, as is not the case, there was a lack of substantial evidence to
support the conclusion that there is not a wasteful consumption of energy. Moreover, any
mitigation measure must be both available and appropriate for the Project.
        Substantial evidence supports the City’s determination that replacing a 50-year-old
generator with one that uses 40 percent less natural gas per operating hour will not result
in a wasteful use of energy. (Public Resources Code, § 21165.)5 No more was required.
As the City explained, however, abandoning the existing power plant and replacing it
with an entirely new “combined heat and power system” was not only inconsistent with
the primary objectives of the Project but also entirely infeasible for a multitude of
reasons; indeed, there was evidence such a system would increase the energy demand
Clean Energy says it wants to reduce because the mild climate in Southern California
does not necessitate operation of the Glenarm Plant at all times to meet the City’s
electricity needs. (Concerned Citizens of South Central L.A. v. Los Angeles Unified

5       All statutory references, unless otherwise specified, are to the Public Resources
Code.

                                              8
School Dist. (1994) 24 Cal.App.4th 826, 861; Guidelines, § 15124, subd. (b).) Thus,
unlike the proponent in Woodland, the City both determined insignificance and
adequately explained infeasibility.

       IV. Climate Impact Issues
       Clean Energy asserts that the City failed to adequately consider various climate
mitigation measures. The EIR, however, considered and rejected the measures at issue
either because they did not reduce Project impacts or because they were infeasible. The
City explained that adoption of the “feed-in tariff” Clean Energy proposes was not
appropriate in the context of the Project but that energy from feed-in sources such as
private solar installations is already a component of the City’s “energy blueprint” through
2023. The City explained why requiring all new off-site development to install solar
water heating was beyond the scope (and control) of the Project. (Guidelines, § 15126.4;
15131, subd. (a).) The City further explained why an “alternative fueling infrastructure
including electric vehicle charging stations and hydrogen fueling facilities” was also
infeasible. (A Local & Regional Monitor v. City of Los Angeles (1993) 12 Cal.App.4th
1773, 1809 [lead agency must respond to comments proposing concrete, feasible
mitigation measures but need not adopt them].)
       Concerning Clean Energy’s assertions of the potential for “urban heat island
effects,” the City explained why the Project does not cause such an impact.
       The City adequately responded to proposed mitigation measures in its EIR.
(Los Angeles Unified School Dist. v. City of Los Angeles (1997) 58 Cal.App.4th 1019,
1029; San Franciscans for Reasonable Growth v. City and County of San Francisco
(1989) 209 Cal.App.3d 1502, 1519.) Clean Energy has failed to meet its burden to
demonstrate the City’s reasons for rejecting the proposed mitigation measures were not
supported by substantial evidence. (San Diego Citizenry Group v. City of San Diego
(2013) 219 Cal.App.4th 1, 17; Anderson First Coalition v. City of Anderson (2005) 130
Cal.App.4th 1173, 1185-1186.)



                                             9
       V. Water Impacts

       Clean Energy challenges the City’s analysis of the water impacts of the Project.
Specifically, Clean Energy contends that the City failed to address the environmental
impacts of supplying water to the Project. We agree.
       As a preliminary matter, the City contends that Clean Energy challenges only the
analysis of impacts to water infrastructure rather than the impact of supplying water to
the Project. Clean Energy’s brief does employ a section heading reading “Water
Infrastructure Impacts.” However, our inquiry is not limited to section headings; rather
we examine the substance of Clean Energy’s argument. Here, the text of Clean Energy’s
argument clearly challenges the EIR’s failure to undertake analysis of the environmental
impacts of supplying water to the Project. Clean Energy cites and relies upon several
cases for the proposition that analysis of the environmental impacts of supplying water is
required. (See e.g., Stanislaus Natural Heritage Project v. County. of Stanislaus (1996)
48 Cal.App.4th 182, 195 (Stanislaus); Vineyard Area Citizens for Responsible Growth,
Inc. v. City of Rancho Cordova (2007) 40 Cal.4th 412, 434.) We accordingly credit the
content of Clean Energy’s argument and will not deem its water impacts claim waived or
forfeited. (See Schmidt v. Bank of America, N.A. (2014) 223 Cal.App.4th 1489, 1511
(claim not waived where appellant discussed issue but failed to cite key statute).)
       Turning to the merits, we find the City’s EIR inadequate because it lacks any
meaningful analysis of the environmental impacts of furnishing water to the Project. The
City’s EIR provides that the proposed GT-5 turbine is expected to use 95,410,000 gallons
of water annually, a 54,410,000-gallon increase in usage over the current B-3 plant. The
City relies on the increased efficiency of the proposed turbine, noting that the GT-5 is
nearly twice as efficient in its hourly water usage as the existing B-3 turbine.6 (See
Statement of Overriding Considerations: “Reduce water consumption by up to 53
percent, on a per megawatt hour basis, through the replacement of existing Unit B-3 with


6     The proposed GT-5 unit would use approximately 10,892 gallons per operating
hour versus approximately 20,459 gallons per operating hour for Unit B-3.

                                             10
the new Unit GT-5.”) However, this higher hourly efficiency is more than offset by an
increase in operating hours. Indeed, the proposed GT-5 unit is estimated to operate up to
8,760 hours per year, compared to an average of 2,004 annual operating hours for the
existing Unit B-3. Unit GT-5 therefore represents an increase of approximately 6,756
operating hours, or approximately 337 percent.
       We note that the EIR also claims that “Unit GT-5 is likely to be used considerably
less than 8,760 hours per year, as is the case with Unit B-3,” resulting in lower water
usage. Regardless of the City’s differing claims regarding projected operating hours, the
Project seeks a permit to allow operation up to 8,760 hours per year. CEQA analysis of
water-related environmental impacts must therefore be based on this level of operation.
Accordingly, in reviewing the City’s CEQA analysis, we rely on the EIR’s explicit
statement that “Unit GT-5 is estimated to operate a maximum of 8,760 hours per year”
and is expected to consume 54,410,000 more gallons annually than the existing B-3 plant.
       Despite its conclusion that annual increased usage of 54,410,000 gallons would
not have a significant impact, the City contends that it has properly analyzed the impacts
arising from the Project’s water usage. The Draft EIR identified three thresholds of
significance relating to water impacts, concluding that the Project would have a
significant impact if it would (1) use water in a wasteful, inefficient manner; (2) fail to
maintain sufficient available water supplies to serve the Project; or (3) substantially
deplete groundwater. In analyzing each threshold, the City determined that there is
sufficient water supply available from Pasadena Water and Power to meet Project
demand. The water supply analysis notes there is a gap between projected water demand
and existing supply, and relies in part on new resources planned over a time frame ending
in 2035. Noting that the increased demand from the project would constitute
approximately 5.1% of the City’s increase in demand through 2035, and that there are 32
related projects anticipated that would further increase demand, the City concludes that
there would be adequate water, and that there would be future discretionary review on the
related projects. The water supply documentation is silent as to the impact of obtaining
the additional water supplies. Based on the sufficiency of water supply, the City

                                              11
concluded that water impacts were less than significant under each threshold. This
analysis is legally inadequate.
       “The purpose of CEQA is . . . to compel government at all levels to make
decisions with environmental consequences in mind.” (Bozung v. Local Agency
Formation Com. (1975) 13 Cal.3d 263, 283 (Bozung); accord Laurel Heights
Improvement Assn. v. Regents of University of California (1988) 47 Cal.3d 376, 393;
Citizens of Goleta Valley v. Board of Supervisors (1990) 52 Cal.3d 553, 564; see Cal.
Code Regs., tit. 14, § 15002 subd. (a)(1) (one of the “basic purposes” of CEQA is to
“[i]nform governmental decision-makers and the public about the potential, significant
environmental effects of proposed activities”).) CEQA does not “guarantee that these
decisions will always be those which favor environmental considerations,” but it does
seek to ensure that environmental consequences are considered. (Bozung, supra, 13
Cal.3d at p. 283.) Where an EIR fails to satisfy this informational requirement by failing
to evaluate a project’s environmental consequences, “a fundamental purpose of CEQA”
is defeated and the approving agency’s decision must be set aside as the agency has “not
proceeded in a manner required by law.” (§ 21168.5; Stanislaus, supra, 48 Cal.App.4th
at p. 195; see Laurel Heights Improvement Assn., supra, 47 Cal.3d at p. 392.)
       Here, the environmental consequence of concern is the supply of 54,410,000
additional gallons of water to the Project each year. EIRs must, however, analyze the
impacts of supplying water to projects. In Santiago County Water Dist. v. County of
Orange (1981) 118 Cal.App.3d 818 (Santiago), the County of Orange approved an EIR
prepared to examine the consequences of permitting a mining company to operate a sand
and gravel mining operation. The EIR contained no information concerning the
environmental effects of supplying water to the project. The County of Orange
nonetheless found the EIR complete and adequate and approved a site permit for the sand
and gravel project. The court noted that the EIR did not include “facts from which to
evaluate the pros and cons of supplying the amount of water that the mine will need.”
(Id. at p. 829.) Instead, the EIR simply indicated the amount of water required for the
project and explained that “[t]he [County Water] District has indicated their ability to

                                             12
supply the water.” (Id. at p. 830.) The court found this explanation “insufficient to allow
the EIR to fulfill its informational purpose. The EIR must contain facts and analysis, not
just the bare conclusions of a public agency.” (Id. at p. 831.) Though the EIR
acknowledged that there would be “[i]ncreased demand upon water available from the
Santiago County Water District,” what was required was “some information about how
adverse the adverse impact will be.” (Ibid.) Since the EIR contained no meaningful
discussion of the environmental impacts of supplying water to the project, the court held
the EIR was inadequate. (Ibid.)
       Likewise in Stanislaus, environmental groups challenged Stanislaus County’s
approval of an EIR for a 5,000-unit residential development and resort. Though the
development lacked an on-site water source and required more than 10 million gallons of
water per day, the EIR lacked “any analysis of significant environmental effects of
supplying that water.” (Id. at p. 186.) The court found that the EIR’s failure to address
the issue undermined the “fundamental” informational purpose of CEQA. (Id. at p. 195.)
The county “could not make an informed decision on whether to adopt [the plan] without
being informed, to some reasonable degree, of the environmental consequences of
supplying water to a 5,000 residential unit development which has no on-site water
source.” (Id. at p. 199.) The court accordingly held that the EIR was inadequate. (Id. at
pp. 205-206.)
       Here, as in Stanislaus and Santiago, the EIR approved by the City of Pasadena
lacks any meaningful analysis of the environmental impacts of supplying water to the
Project. As in Santiago, the City rests its conclusions regarding the environmental
impacts of water use on the bare fact that Pasadena Water and Power will be able to
supply sufficient water to the Project. The EIR provides no “facts from which to evaluate
the pros and cons of supplying the [requisite 95,410,000 gallons] of water” to the Project.
(Santiago, supra, 118 Cal.App.3d at p. 829.) This conclusory approach fails to satisfy
CEQA’s fundamental informational requirements. (See Stanislaus, supra, 48




                                            13
Cal.App.4th at p. 195.) As the City has failed to proceed in the manner required by
CEQA, the City’s approval of the EIR must be set aside. (§ 21168.5.)


       VI. Costs
       The City filed a memorandum of costs in the amount of $37,207.49 ($36,477 for
preparation of the administrative record (173.7 hours of paralegal time), $420.74 for
courier fees, $300 for court reporter fees and $9.75 for filing and motion fees). Clean
Energy filed a motion to tax costs, and the City filed opposition. After hearing argument,
the trial court granted the motion in part reducing the cost award to a total of $12,000. In
light of our ruling, we reverse the costs award.
                                      DISPOSITION
       The judgment and order regarding costs are reversed, and the matter remanded for
further proceedings in accordance with this opinion. California Clean Energy is to
recover its costs on appeal.

                                                   ZELON, J.


We concur:




       PERLUSS, P. J.




       STROBEL, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             14